Exhibit 99.1 Management’s Discussion and Analysis BASIS OF PRESENTATION This Management’s Discussion and Analysis (“MD&A”) covers the interim consolidated financial statements for Westport Innovations Inc. (“Westport”, “the Company”, “we”, “us”) for the three months ended June 30, 2010 and provides an update to our annual MD&A dated May 27, 2010 for the fiscal year ended March 31, 2010.This information is intended to assist readers in analyzing our financial results and should be read in conjunction with the audited annual consolidated financial statements, including the accompanying notes, for the fiscal year ended March 31, 2010.The interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.This MD&A is dated July 30, 2010. Effective April 1, 2010, the Company changed its reporting currency from the Canadian dollar to the United States dollar (“U.S. dollar”).As a result, all comparative information included in the interim consolidated financial statements and referenced in this MD&A is reported in U.S. dollars unless otherwise indicated. Additional information relating to Westport, including our Annual Information Form (“AIF”) and Form 40-F, is available on SEDAR at www.sedar.com and on EDGAR at www.sec.gov, respectively. FORWARD LOOKING STATEMENTS This MD&A contains forward-looking statements that are based on the beliefs of management and reflects our current expectations as contemplated under the safe harbor provisions of Section 21E of the United States Securities Act of 1934, as amended. Such statements include but are not limited to statements regarding the demand for our products, our investments, cash and capital requirements, the intentions of partners and potential customers, the performance of our products, our future market opportunities, our estimates and assumptions used in our accounting policies, our accruals, including warranty accruals, our financial condition, and timing of when we will adopt or meet certain accounting and regulatory standards.These statements are neither promises nor guarantees but involve known and unknown risks and uncertainties that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed in or implied by these forward looking statements.These risks include risks related to revenue growth, operating results, industry and products, general economy, conditions of the capital and debt markets, government or accounting policies and regulations, technology innovations, as well as other factors discussed below and elsewhere in this report, including the risk factors contained in the Company’s most recent Annual Information Form filed on SEDAR at www.sedar.com and set out herein under “Risk Factors”.Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date they were made.We disclaim any obligation to publicly update or revise such statements to reflect any change in our expectations or in events, conditions or circumstances on which any such statements may be based or that may affect the likelihood that actual results will differ from those set forth in the forward looking statements except as required by National Instrument 51-102. 1 Management’s Discussion and Analysis The forward looking statements contained in this document speak only as of the date of this MD&A.Except as required by applicable legislation, Westport does not undertake any obligation to release publicly any revisions to these forward looking statements to reflect events or circumstances after this MD&A, including the occurrence of unanticipated events. BUSINESS OVERVIEW Our business and operations are substantively unchanged since March 31, 2010.Westport is engaged in the research, development and marketing of high performance, low-emission engines and fuel injection systems that utilize alternative gaseous fuels such as natural gas, propane or hydrogen.We develop technology and products that enable light, medium and heavy-duty diesel engines to run primarily on compressed natural gas ("CNG") or liquefied natural gas (“LNG”), giving users an alternative fuel to diesel. We work with strategic partners, which include some of the leading diesel engine and truck original equipment manufactures (“OEMs”), to develop, manufacture and distribute our engines, and we sell to a diverse group of leading truck and bus OEMs around the world.Our products are designed to provide environmental and economic benefits combined with strong operational performance.We currently have one operating segment, which involves the research, development, and related commercialization of engines and fuel systems, operating on gaseous fuels, for the on-road commercial vehicle sector.Within that operating segment, we focus on three distinct target markets for our products and services:Cummins Westport Inc. (“CWI”) is focused on natural gas engine applications for urban fleets ranging from 5.9L to 8.9L; Westport Heavy Duty (“Westport HD”) is focused on LNG systems for heavy-duty trucks and the platform for the licensing of our Westport HD-related technology; and Juniper Engines Inc. (“Juniper”) is focused on 2.0L and 2.4L engines for industrial applications such as forklifts.Outside our core markets strategy, Westport’s corporate development efforts focus on the creation of new alliances and joint ventures, market development projects, and monetization of our significant patent portfolio. 2 Management’s Discussion and Analysis On July 2, 2010, we acquired 100% of the outstanding shares of OMVL S.p.A. (“OMVL”) and OMVL’s 51% share of Juniper for consideration of €19.0 million (approximately $23.4 million).We paid €11.4 million on closing (approximately $14.1 million) and we expect to pay €7.6 million (approximately $9.4 million) on the third anniversary of the closing date.The purchase price is subject to an upward or downward adjustment equal to OMVL’s consolidated cash position less its short term debt as of the closing date.As a result of the transaction, Juniper, previously a joint venture between wholly owned subsidiaries of Westport Innovations Inc. and SIT Group of Italy, will become wholly owned by Westport.As a result, we will commence consolidating 100% of the assets, liabilities, revenues and expenses of Juniper and OMVL effective July 2, 2010. While focusing firm-wide resources on developing our products and strategic relationships, we have accumulated a significant portfolio of patents, which we believe creates barriers to entry for competing technologies. Additionally, we expect to monetize select patent assets through licensing agreements. We have already been successful in achieving licensing revenue for our proprietary pump technology. We will continue to rely on a combination of patents, trade secrets, trademarks, copyrights and contracts to protect our proprietary technology and position in the marketplace. Our consolidated revenue for the three months ended June 30, 2010 increased $3.7 million, or 17.0%, to $25.5 million from $21.8 million for the three months ended June 30, 2009. The increase relates to higher in CWI product revenue of $2.8 million from the delivery of more units and higher parts revenue of $1.1 million.These increases were offset by a reduction in non-CWI revenue of $0.2 million as a result of lower shipments of HD units. Net loss for the three months ended June 30, 2010 was $8.1 million, a loss of $0.21 per diluted share, compared to $7.9 million, or a loss of $0.25 per diluted share, for the three months ended June 30, 2009.The increase in net loss relates to higher non-CWI operating expenses which increased $1.6 million from $7.7 million for the three months ended June 30, 2009 to $9.3 million for the three months ended June 30, 2010.Changes in foreign exchange upon translating from Canadian to U.S. dollars accounted for $1.1 million of the increase and the remaining increase related to customer support and market development activity as well as product testing and product certification programs. The increases in non-CWI operating expenses were partially offset by higher CWI net income, which increased by $1.8 million in the current period resulting in our 50% share of CWI net income increasing by $0.9 million and net foreign exchange gains on foreign currency transactions of $0.5 million. 3 Management’s Discussion and Analysis As at June 30, 2010, our cash, cash equivalents and short-term investments totaled $98.3 million compared to $104.2 million on March 31, 2010.For the three months ended June 30, 2010, cash flows used in operations were $7.6 million compared to $12.2 million in the three months ended June 30, 2009 due primarily to the timing of payments to suppliers and contractors and collection of receipts from customers. CWI advanced Cummins an additional $1.2 million during the quarter, and we repaid our demand installment loan resulting in a cash outflow of $3.2 million.We also issued shares in relation to the exercise of warrants originally issued to Industrial Technologies Canada and JF Mackie resulting in a $9.4 million cash inflow and issued shares upon the exercise of stock options resulting in an additional $1.2 million in cash. We were impacted by foreign exchange on Canadian dollar cash and cash equivalents resulting in a $3.0 million negative impact on our cash position. Critical Accounting Policies and Estimates Our consolidated financial statements are prepared in accordance with Canadian GAAP, which requires us to make estimates and assumptions that affect the amounts reported in our consolidated financial statements.The Company’s accounting policies are described in Note 2 of the annual consolidated financial statements.We have identified several policies as critical to our business operations and in understanding our results of operations.These policies, which require the use of estimates and assumptions in determining their reported amounts, include our accounting of CWI as a variable interest entity, the valuation of long-term investments, equipment, furniture and leasehold improvements, intellectual property, revenue recognition, inventory, stock-based compensation and warranty.The application of these and other accounting policies are described in Note 2 of our fiscal 2010 annual consolidated financial statements. Actual amounts may vary significantly from estimates used. NEW ACCOUNTING PRONOUNCEMENTS AND DEVELOPMENTS The following changes have been recently issued and will be adopted in future. basis of presentation: Canada’s Accounting Standards Board ratified a strategic plan that will result in Canadian GAAP, as used by publicly accountable enterprises, being fully converged with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board over a transitional period to be completed by 2011. We have determined that adopting U.S. GAAP at this time rather than IFRS would be less disruptive and less costly as we currently prepare a U.S. GAAP reconciliation in the notes to our consolidated financial statements, and our systems are set-up to capture U.S. GAAP information.Management expects to transition to U.S. GAAP beginning April 1, 2011, as permitted by Canadian securities regulatory authorities.We will continue to monitor developments in IFRS standards and our intent will be to move to IFRS if and when adopted in the United States. 4 Management’s Discussion and Analysis DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING During the three month period ended June 30, 2010, there were no changes to our internal control over financial reporting that could materially impact the consolidated financial statements. FINANCIAL OVERVIEW RESULTS FROM OPERATIONS Revenue (expressed in thousands of U.S. dollars except for units) Three months ended June 30 Engine shipments (units) HD Systems (units) 6 14 Total Unit shipments June 30 $ $ Product revenue Parts revenue Product Revenue by Geographic Region (as a percentage of revenue) Three months ended June 30 Americas 64
